STATE OF MISSOURI,                              )
                                                )
          Plaintiff-Appellant,                  )       No. SD36155
                                                )
vs.                                             )       Filed: January 16, 2020
                                                )
BRYAN F. BURNS,                                 )
                                                )
          Defendant-Respondent.                 )

                 APPEAL FROM THE CIRCUIT COURT OF PHELPS COUNTY


                                 Honorable Judge William E. Hickle

(Before Scott, P.J., Bates, J., and Sheffield, J.)


REVERSED AND REMANDED


          PER CURIAM. The State of Missouri brings an interlocutory appeal from a
pretrial order suppressing evidence seized in a warrantless search during a traffic
stop.1 The State argues that the trial court erred in suppressing drugs seized from
Burns' vehicle because Burns effectively consented to the search during an ongoing,
valid traffic stop. We agree, and reverse and remand for further proceedings.




1   See Missouri Court Rule 30.02 (2019); § 547.200 RSMo. Cum. Supp. (2018).
                                           Background
        A patrol officer pulled over Burns' vehicle after it failed to stop at a stop sign. A
warrantless search of Burns' vehicle yielded a bag of methamphetamine. Charged
with felonious drug possession, Burns moved to suppress the seized drug, arguing the
search was unlawful and his consent was not voluntary. After a hearing, the trial court
suppressed the evidence without explanation and this interlocutory appeal followed.
                               Legal Principles and Analysis
        We review de novo whether the officer’s conduct violated the Fourth
Amendment. State v. Pesce, 325 S.W.3d 565, 569 (Mo. App. W.D. 2010). “‘An
officer may at any time ask a citizen whether he has contraband in his car and may ask
for permission to search; if consent is given without coercion, the subsequent search
is not prohibited by the Fourth and Fourteenth Amendments.’” Id. (quoting State v.
Woolfolk, 3 S.W.3d 823, 831 (Mo. App. W.D. 1999)).
        Burns does not dispute the traffic stop’s validity.2 Credibility is not at issue in
the dashcam video, in which Burns freely consents to a vehicle search and which flatly
refutes Burns’ claims of involuntariness and illegal post-stop detention. That ends our
de novo constitutional analysis. Id. The trial court erred in suppressing the evidence.
We reverse and remand for further proceedings consistent with this opinion.




2Burns' counsel during the motion to suppress hearing stated: "We don't object to the stop. We don't
object to the investigation, up to the point where he is given a breathalyzer test[.]"

                                                   2